—Order, Supreme Court, Bronx County (Steven Barrett, J.), entered on or about March 3, 2000, which adjudicated defendant a level three sex offender, following a hearing pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The record supports the court’s independent finding, following a recommendation by the Board of Examiners of Sex Offenders, that defendant, a parolee convicted in 1986 of sex crimes against children, should be designated a level three sex offender under the Sex Offender Registration Act, and thus subjected to the most stringent reporting requirements imposed by the statute (see, People v Bottisti, 285 AD2d 841). The court properly refused to reduce defendant’s status to level two. Although defendant has been involved in a number of rehabilitation programs, the cumulative total of points as calculated by the Board clearly exceeded the threshold for a level three rating. The court properly considered all relevant risk factors, including evidence that defendant victimized children other than the three complainants in his underlying case. We have considered and rejected defendant’s remaining arguments. Concur — Williams, J. P., Andrias, Wallach, Lerner and Mar-low, JJ.